Exhibit 10.17.1

FORM OF SEVERANCE COMPENSATION AGREEMENT
FOR SENIOR MANAGEMENT (INTERNATIONAL 2.0 VERSION)

 

 

 

DATE

 

 

NAME
ADDRESS

 

Dear NAME:

The Board of Directors (the “Board”) of UCAR International Inc. (the
“Corporation”) authorized your participation in the arrangements set forth
between UCAR S.N.C. (the “Company”) and you in this Severance Compensation
Agreement. The Board recognizes that the possibility of a Change in Control of
the Corporation exists, as is the case with many publicly held corporations, and
the uncertainty and questions which it may raise among management may result in
the departure or distraction of management personnel to the detriment of the
Corporation and its stockholders.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from a possible Change
in Control of the Corporation. The Board has also determined that it is in the
best interests of the Company, the Corporation and the Corporation’s
stockholders to ensure your continued availability to the Company in the event
of a potential Change in Control of the Corporation.

In order to induce you to remain in the employ of the Company and in
consideration of your continued service to the Company, the Company and the
Corporation agree that you shall receive the severance benefits set forth in
this Severance Compensation Agreement (“Agreement”) in the event your employment
with the Company is terminated subsequent to a Change in Control of the
Corporation under the circumstances described below. Notwithstanding anything
contained herein to the contrary, the Corporation shall not be liable for any
severance payments required to be made to you by the Corporation’s subsidiary
which employs you under the statutes, rules, regulation, decrees or orders of
the country in which you are employed or any other payments other than those
specifically provided herein.

1. Definitions.

a.         “Change in Control of the Corporation” shall be deemed to occur if
any of the following circumstances shall occur:

(i)             any “person” or “group” within the meaning of Section 13(d) or
14(d)(2) of the Securities Exchange Act of 1934 (the “Act”) becomes the
beneficial owner of 15% or more of the then outstanding Common

 



 

Stock or 15% or more of the then outstanding voting securities of the
Corporation;

(ii)            any “person” or “group” within the meaning of Section 13(d) or
14(d)(2) of the Act acquires by proxy or otherwise the right to vote on any
matter or question with respect to 15% or more of the then outstanding Common
Stock or 15% or more of the combined voting power of the then outstanding voting
securities of the Corporation;

(iii)           Present Directors and New Directors cease for any reason to
constitute a majority of the Board (and, for purposes of this clause (iii),
“Present Directors” shall mean individuals who at the beginning of any
consecutive twenty-four month period were members of the Board and “New
Directors” shall mean individuals whose election by the Board or whose
nomination for election as directors by the Corporation’s stockholders was
approved by a vote of at least two-thirds of the directors then in office who
were Present Directors or New Directors);

(iv)           the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation; or

(v)            consummation of: (x) a reorganization, restructuring,
recapitalization, reincorporation, merger or consolidation of the Corporation (a
“Business Combination”) unless, following such Business Combination, (a) all or
substantially all of the individuals and entities who were the beneficial owners
of the Common Stock and the voting securities of the Corporation outstanding
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the common equity securities and the combined
voting power of the voting securities of the corporation or other entity
resulting from such Business Combination outstanding after such Business
Combination (including, without limitation, a corporation or other entity which
as a result of such Business Combination owns the Corporation or all or
substantially all of the assets of the Corporation or the Company either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
outstanding Common Stock and the combined voting power of the outstanding voting
securities of the Corporation, respectively, (b) no “person” or “group” within
the meaning of Section 13(d) or 14(d)(2) of the Act (excluding (1) any
corporation or other entity resulting from such Business Combination and (2) any
employee benefit plan (or related trust) of the Company or any corporation or
other entity resulting from such Business Combination) beneficially owns 15% or
more of the common equity securities or 15% or more of the combined voting power
of the voting securities of the corporation or other entity resulting from such
Business Combination outstanding after such

 

 

2

 



 

Business Combination, except to the extent that such beneficial ownership
existed prior to such Business Combination with respect to the Common Stock and
the voting securities of the Corporation, and (c) at least a majority of the
members of the board of directors (or similar governing body) of the corporation
or other entity resulting from such Business Combination were members of the
Board at the time of the execution of the initial agreement providing for such
Business Combination or at the time of the action of the Board approving such
Business Combination, whichever is earlier; or (y) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all of the assets of the Corporation or the Company, whether
held directly or indirectly through one or more subsidiaries (excluding any
pledge, mortgage, grant of security interest, sale-leaseback or similar
transaction, but including any foreclosure sale), provided, that, for purposes
of clauses (v)(x) and (v)(y) above, the divestiture of less than substantially
all of the assets of the Corporation or the Company in one transaction or a
series of related transactions, whether effected by sale, lease, exchange,
spin-off, sale of stock of or merger or consolidation of a subsidiary, transfer
or otherwise, shall not constitute a Change in Control of the Corporation.

Notwithstanding the foregoing, (A) a Change in Control of the Corporation shall
not be deemed to occur:

(I) pursuant to clause (i) or (ii) above, solely because 15% or more of the then
outstanding Common Stock or the then outstanding voting securities of the
Corporation is or becomes beneficially owned or is directly or indirectly held
or acquired by one or more employee benefit plans (or related trusts) maintained
by the Company; or    

(II) pursuant to clause (v)(y) above, (1) if the Board determines that any sale,
lease, exchange or other transfer does not involve all or substantially all of
the assets of the Corporation or the Company or (2) unless the Board determines
otherwise, solely because of the consummation of a transaction or a series of
transactions pursuant to which the Company sells, distributes to the
Corporation’s stockholders, or otherwise transfers or disposes of any or all of
its ownership of its natural, acid-treated and flexible graphite business,
however owned (including ownership through one or more dedicated subsidiaries
and holding companies therefor and successors thereto); and

(B) to the extent that a “person” or “group” within the meaning of Section 13(d)
or 14(d)(2) of the Act is the beneficial owner of 15% or more of the Common
Stock or the voting securities of the Corporation on May 9, 2000, then the
references therein to 15% shall be deemed to be references to 22.5% as (but only
as) to such “person” or “group.”

For purposes of this Agreement, references to “beneficial owner” and correlative
phrases shall have the same definition as set forth in Rule 13d-3 under the Act
(except that ownership by underwriters for purposes of a distribution or
offering shall not be deemed to be “beneficial ownership”),

 

 

3

 



 

references to the Act or rules and regulations thereunder shall mean those in
effect on May 9, 2000 and references to “Common Stock” shall mean the common
stock of the Corporation.

b.             “Date of Termination” shall mean:

 

(i)

in case employment is terminated for Disability, thirty (30) days after Notice
of Termination is given (provided that you shall not have returned to the
full-time performance of your duties during such thirty (30) day period), and

 

(ii)

in all other cases, the date specified in the Notice of Termination (which shall
not be less than thirty (30) nor more than sixty (60) days, respectively, from
the date such Notice of Termination is given).

 

                         c.              “Disability” shall mean total physical
or mental disability rendering you unable to perform the duties of your
employment for a continuous period of six (6) months. Any question as to the
existence of your Disability upon which you and the Company cannot agree shall
be determined by a qualified physician (not employed by the Company) selected by
you (or, if you are unable to make such selection, made by any adult member of
your immediate family) and approved by the Company. The determination of such
physician made in writing to the Company and to you shall be final and
conclusive for all purposes of this Agreement.

d.             “Good Reason for Resignation” shall mean the occurrence of any of
the following:

(i)

(A) a change in your status or position with the Company, which in your
reasonable judgment does not represent a status or position comparable to your
status or position immediately prior to a Change in Control of the Corporation
or a promotion from your status or position immediately prior to a Change in
Control of the Corporation; or

(B) a reduction in the level of your reporting responsibility as it existed
immediately prior to a Change in Control of the Corporation; or

(C) the assignment to you of any duties or responsibilities or diminution of
duties or responsibilities which in your reasonable judgment are inconsistent
with your status or position with the Company in effect immediately prior to a
Change in Control of the Corporation;

it being understood that any of the foregoing in connection with a termination
of your employment for Retirement, Disability or Termination for Cause shall not
constitute Good Reason for Resignation;

(ii)

a reduction by the Company in the annual rate of your base salary as in effect
immediately prior to the date of a Change in Control of the Corporation or as
the same may be increased from time to time thereafter, or the Company’s failure
to increase the annual rate of your base salary

 

 

4

 



 

for a calendar year in an amount at least equal to the average percentage
increase in base salary for all employees of the Company with Severance
Compensation Agreements in the preceding calendar year. (and the Company agrees
that, within three (3) days after your request, the Company shall notify you of
the average percentage increase in base salary for all such employees in the
calendar year preceding your request);

(iii)

the failure by the Company to continue in effect any compensation plan in which
you participate as in effect immediately prior to a Change in Control of the
Corporation, including but not limited to any Company retirement plan, any of
the Incentive Compensation Plans, or any substitute plans adopted prior to a
Change in Control of the Corporation, unless an arrangement satisfactory to you
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue your
participation therein on at least as favorable a basis, both in terms of the
amount of benefits provided and the level of your participation relative to
other participants, as existed immediately prior to a Change in Control of the
Corporation;

(iv)

the Company requiring you to be based outside of a thirty-five (35) mile radius
from where your office is located immediately prior to a Change in Control of
the Corporation except for required travel on the Company’s business to an
extent substantially consistent with your business travel obligations
immediately prior to a Change in Control of the Corporation;

(v)

the failure by the Company to continue to provide you with benefits at least as
favorable as those enjoyed by you (and your dependents, if applicable) under any
of the Company’s pre-retirement and post-retirement life insurance, medical,
health and accident, and disability plans or any other plan, program or policy
of the Company intended to benefit employees in which you (or your dependents)
were participating immediately prior to a Change in Control of the Corporation,
the taking of any action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive you (or your dependents) of
any material fringe benefit enjoyed by you (or your dependents) immediately
prior to a Change in Control of the Corporation, or the failure by the Company
to provide you with the number of annual paid vacation days to which you were
annually entitled immediately prior to a Change in Control of the Corporation;

(vi)

the failure of the Company to obtain a satisfactory agreement from any Successor
(as defined in Paragraph 4a hereof) to assume and agree to perform this
Agreement, as contemplated in Paragraph 4a hereof; or

 

 

5

 



 

 

(vii)

the failure of the Company to pay to you an Incentive Compensation Award,
deferred compensation or other compensation award earned, but not paid, prior to
a Change in Control of the Corporation.

                         e.              “Incentive Compensation” means any
compensation, variable compensation, bonus, benefit or award paid or payable in
cash under an Incentive Compensation Plan.

f.              “Incentive Compensation Award” shall mean a cash payment or
payments awarded to you under any Incentive Compensation Plan.

g.              “Incentive Compensation Plan(s)” shall mean any variable
compensation or incentive compensation plan maintained by the Company in which
you were a participant immediately prior to a Change in Control of the
Corporation including, but not limited to UCAR International Inc. Management
Incentive Plan.

h.              “Notice of Termination” shall mean a written notice as provided
in Paragraph 8 hereof.

i.               “Retirement” shall mean a voluntary termination of employment
in accordance with any Company retirement plan or any retirement arrangement
which is established with your consent with respect to you.

j.              “Termination for Cause” shall mean termination of your
employment upon your willfully engaging in conduct demonstrably and materially
injurious to the Company, monetarily or otherwise, provided that there shall
have been delivered to you a copy of a resolution duly adopted by the unanimous
affirmative vote of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of the
conduct set forth and specifying the particulars thereof in detail.

For purposes of this clause (j), no act, or failure to act, on your part shall
be deemed “willful” unless done, or omitted to be done, by you in bad faith and
without reasonable belief that your action or omission was in the best interest
of the Company. Any act or failure to act based upon authority given pursuant to
a resolution duly adopted by the Board or based upon the advice of counsel for
the Company shall be conclusively presumed to be done or omitted to be done by
you in good faith and in the best interests of the Company.

 

k.             “Variable Compensation Year” means a calendar year of an
Incentive Compensation Plan.

2.         Compensation Upon Termination or While Disabled. Following a Change
in Control of the Corporation, you shall be entitled to the following benefits:

a.              Termination Other Than for Retirement, Death, Disability or
Termination for Cause; Termination By Your Resignation with Good Reason for
Resignation. If your

 

 

6

 



 

employment by the Company shall be terminated subsequent to a Change in Control
of the Corporation and during the term of this Agreement (a) by the Company
other than for Retirement, Death, Disability or Termination for Cause, or (b) by
you for Good Reason for Resignation, then you shall be entitled to the benefits
provided below, without regard to any contrary provision of any plan:

(i)

Accrued Salary. The Company shall pay you, not later than the fifth day
following the Date of Termination, your base salary and vacation pay accrued
through the Date of Termination (including any banked vacation and any vested
vacation for the calendar year in which the Date of Termination occurs) at the
rate in effect at the time the Notice of Termination is given (or at the rate in
effect immediately prior to a Change in Control of the Corporation, if such rate
was higher).

(ii)

Accrued Incentive Compensation. The Company shall pay you, not later than thirty
(30) days following your Date of Termination, the amount of your accrued
Incentive Compensation which shall be determined as follows:

(A) If the Date of Termination is after the end of a Variable Compensation Year,
but before Incentive Compensation for said Variable Compensation Year has been
paid, the Company shall pay to you under this Agreement for your service during
such Variable Compensation Year the following:

The amount of your target variable compensation payment (i.e., the percent of
your salary grade midpoint at risk) for such Variable Compensation Year.

(B) In addition, if the Date of Termination is other than the first day of a
Variable Compensation Year, the Company shall pay to you under this Agreement
for your service during such Variable Compensation Year up to the Date of
Termination, the following:

The amount of your target variable compensation payment (i.e., the percent of
your salary grade midpoint at risk) for such Variable Compensation Year (or if
such target has not then been established, your target variable compensation
award for the immediately preceding Variable Compensation Year), multiplied by a
fraction, the numerator of which is the total number of days which have elapsed
in the current Variable Compensation Year to the Date of Termination, and the
denominator of which is three hundred sixty-five (365).



 

7

 



 

 

If there is more than one Incentive Compensation Plan, your accrued Incentive
Compensation under each Incentive Compensation Plan shall be determined
separately for each such Plan.

For the purpose this Paragraph 2a(ii), the amount of your target variable
compensation payment shall be used, whether or not such Incentive Compensation
was actually paid to you or was includible in your gross income for income tax
purposes.

(iii)

Severance Payment. The Company shall pay as a severance payment to you, not
later than the fifth day following the Date of Termination, a lump sum severance
payment (the “Severance Payment”) equal to two (2.00) times the sum of the
amounts set forth in the following paragraphs (A) and (B):

(A) the greater of your annual base salary which was payable to you by the
Company immediately prior to the Date of Termination or your annual base salary
which was payable to you by the Company immediately prior to a Change in Control
of the Corporation; plus

(B) the greater of:

(I) The amount of your target variable compensation payment (i.e., the percent
of your salary grade midpoint at risk) for the year in which the Date of
Termination occurs (or if such target has not then been established, your target
variable compensation award for the immediately preceding Variable Compensation
Year); or

(II) The amount of your target variable compensation payment (i.e., the percent
of your salary grade midpoint at risk) for the year in which the Change in
Control of the Corporation occurs (or if such target has not then been
established, your target variable compensation award for the immediately
preceding Variable Compensation Year).

For purposes of calculations under this subparagraph (iii), the amounts of base
salary and target variable compensation payments shall be the amounts calculated
without regard to whether or not such amounts were paid or includible in your
gross income for income tax purposes.

(iv)

Reduction in Severance Payment. The Severance Payment shall be reduced but not
below zero by the amount of any other payment or the value of any benefit
received or to be received by you upon your termination of employment with the
Company (whether payable pursuant to the terms of this Agreement, any other
plan, agreement or arrangement with the Company or an affiliate or any severance
benefits required to be

 

 

 

8

 



 

paid by the Company pursuant to the laws of the country in which you are
employed), unless you shall have effectively waived your receipt or enjoyment of
such payment or benefit prior to the date of payment of the Severance Payment.

(v)

No Duty to Mitigate. You shall not be required to mitigate the amount of any
payment provided for in this Paragraph 2 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit hereunder be reduced
by any compensation earned by you as the result of employment by another
employer or by retirement benefits after the Date of Termination, or otherwise.

                         b.             Payments While Disabled. During any
period prior to the Date of Termination and during the term of this Agreement
that you are unable to perform your full-time duties with the Company, whether
as a result of your Disability or as a result of a physical or mental disability
that is not total and therefore is not a Disability, you shall continue to
receive your base salary at the rate in effect at the commencement of any such
period, together with all other compensation and benefits that are payable or
provided under the Company’s benefit plans, including its disability plans.
After the Date of Termination for Disability, your benefits shall be determined
in accordance with any retirement plan, insurance and other applicable programs
of the Company. The compensation and benefits, other than salary, payable or
provided pursuant to this subparagraph b shall be the greater of (x) the amounts
computed under any retirement plan, disability benefit plans, insurance and
other applicable programs in effect immediately prior to a Change in Control of
the Corporation and (y) the amounts computed under any retirement plan,
disability benefit plans, insurance and other applicable programs in effect at
the time the compensation and benefits are paid.

c.              Payments if Terminated for Cause, or Termination by You Other
Than With Good Reason for Resignation. If your employment shall be terminated by
the Company as a Termination for Cause or by you other than with Good Reason for
Resignation, the Company shall pay you your full base salary and accrued
vacation pay (including any banked vacation and any vested vacation for the
calendar year in which the Date of Termination occurs) through the Date of
Termination, at the rate in effect at the time Notice of Termination is given,
plus any benefits or awards which have been earned or become payable but which
have not yet been paid to you. You shall receive any payment due under this
subparagraph c on your Date of Termination. Thereafter, the Company shall have
no further obligation to you under this Agreement.

d.             After Retirement or Death. If your employment shall be terminated
by your Retirement, or by reason of your death, your benefits shall be
determined in accordance with the Company’s retirement and insurance programs
then in effect.

3.         Term of Agreement. This Agreement shall commence on the date hereof
and shall continue in effect through December 31, 2000; provided, however, that
commencing on January 1, 2001 and each January 1 thereafter, the term of this
Agreement shall automatically be extended for one additional year unless, not
later than September 30 of the preceding year, the Company or you shall have
given notice that it or you does not wish to extend this Agreement.
Notwithstanding any

 

 

9

 



 

such notice by the Company not to extend, if a Change in Control of the
Corporation shall have occurred or been publicly reported, proposed or announced
(regardless of whether done so by the Company or a third party) during the
original or any extended term of this Agreement, or within three months
thereafter, this Agreement shall continue in effect. In any event, the term of
this Agreement shall expire on the second (2nd) anniversary of the date of a
Change in Control of the Corporation. This Agreement shall terminate if your
employment is terminated by you or the Company prior to the occurrence of a
Change in Control of the Corporation.

4.         Successors; Binding Agreement.
 

a.              Successors of the Company. The Company will require any
Successor to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
assent at least five business days prior to the time a person becomes a
Successor (or where the Company does not have at least five business days
advance notice that a person may become a Successor, within three business days
after having notice that such person may become or has become a Successor) shall
constitute Good Reason for Resignation by you and, if a Change in Control of the
Corporation has occurred or thereafter occurs, shall entitle you immediately to
the benefits provided in Paragraph 2a hereof upon delivery by you of a Notice of
Termination. For purposes of this Agreement, “Successor” shall mean any person
that obtains or succeeds to, or has the practical ability to control (either
immediately or with the passage of time), the Company’s business directly, by
merger or consolidation, or indirectly, by purchase of voting securities of the
Company by acquisition of rights to vote voting securities of the Company or
otherwise, including but not limited to any person or group that acquires the
beneficial ownership or voting rights described in Paragraph 1a(i) or (ii).

b.             Your Successor. This Agreement shall inure to the benefit of and
be enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die following your Date of Termination while any amount would still be
payable to you hereunder if you had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to your devisee, legatee or other designee or, if there is no such
designee, to your estate.

5.         Nature of Payments. All payments to you under this Agreement shall be
considered severance payments in consideration of your past service to the
Company.

6.         Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

7.         Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

8.         Notice. Any purported termination of your employment by the Company
or by you following a Change in Control of the Corporation shall be communicated
to the other party by a

 

 

10

 



 

written Notice of Termination. A Notice of Termination by you shall indicate in
reasonable detail the facts and circumstances claimed to provide a basis for a
Good Reason for Resignation. For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Board
with a copy to the Secretary of the Company or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.

9.         Fees and Expenses. The Company shall pay all legal fees and related
expenses incurred by you as a result of your termination following a Change in
Control of the Corporation or by you in seeking to obtain or enforce any right
or benefit provided by this Agreement (including all fees and expenses, if any,
incurred in contesting or disputing any such termination or incurred by you in
seeking advice in connection therewith).

10.       Miscellaneous. No provision of this Agreement may be amended,
modified, waived or discharged unless such amendment, modification, waiver or
discharge is agreed to in writing and signed by you and such officer as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

11.       Conflicting Employment Agreements. To the extent that you have or
obtain after the date hereof a written employment agreement with the Company
which contains provisions that conflict with this Agreement, this Agreement
shall govern unless such employment agreement specifically refers to Section 11
of this Agreement and states that such employment agreement governs. To the
extent that such employment agreement provides for rights or benefits which are
duplicative of those set forth in this Agreement, you shall be entitled to only
one such right or benefit (which shall be the one which, in your judgment if
timely made, is most favorable to you). To the extent that such employment
agreement provides for rights or benefits which are additional to those set
forth in this Agreement, this Agreement shall not impair in any way your
entitlement to those additional rights or benefits.

12.       Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware (without regard to the choice of laws provisions thereof). The Company
and you hereby agree to irrevocably submit to the jurisdiction of any State or
Federal court sitting in the State of Delaware, and any appellate court thereof,
in any action or proceeding arising out of or relating to this Agreement. The
Company and you hereby irrevocably agree that all claims in respect of such
action or proceeding shall only be heard and determined in a State or Federal
court sitting in the State of Delaware.



 

11

 



 

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.

Sincerely,

UCAR INTERNATIONAL COMPANY INC.

By:  ___________________




 

 

 

Title:     

 

 

 

UCAR S.N.C.

 

By: ___________________

 

Title: _______________________

Agreed to as of the date

first above written

________________________________ 

 

 

 

12

 

 

 